Title: To Thomas Jefferson from Edmund Pendleton, 26 August 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Virga. Augt. 26th. 1776.
                    
                    Having been abroad for some time accompanying Mrs. Pendleton on a Visit to a sick Parent, I find my self Indebted for two of your favors of the 5th and 13th. As to the Allodial System respecting Our Lands, I confess since former conversations with you on the Subject and your late hint, I have thought a good deal on the Subject and still think, that the inconveniencies attending any mode I can Suggest of giving Individuals a title to unappropriated Lands, without vesting them in the Community and making grants flow from the Executive Power, greatly overballance those of granting them on the old terms, which custom has made easy and familiar, changing the reservations from the Crown to the Community. For 1st. as to a Perpetual revenue, I do not discover the danger of establishing a Revenue of that sort, provided the quantum be certainly below the unavoidable expence of Government, and the disposition left to the Representatives of the people annually chosen. The Complaint against our old revenue was founded on the disposition of it being left to the Governor and Council without Account, a body who from their Constitution were encouraged by those on whom their existence depended, if not compelled, to thwart rather than promote the Interest of this people, in the disposal of the Fund. If tired of the contest, Our people should recal their former Government, it will become immaterial what regulations we make, as in that case, they will as in that of Chas. 2d. restore the whole without any stipulations, and all our doings will be Abbrogated. As to the Tenure, It was the slavish nature of the Feuds which made them oppressive to the tenant and inconsistent with Freedom, and the establishment of a Military force independant of the Legislature, which proved injurious to the Community, but I confess I am not able to discover disgrace to the tenant or injury to the Society from their holding of the commonwealth, upon the terms of paying a small certain annual sum disposeable for common benefit, by their own representatives: nor what this will retain of the old Feuds? I highly esteem the old Saxon Laws in General, but cannot Suppose them wholly unalterable for the better after an experience of so many Centuries. Perhaps they may be better calculated for a  few, Hardy, virtuous men, than for a great Countrey made Opulent by commerce, and therefore in the growth of such a Countrey, it may be wisdom not to draw the Chords too close or refine too much, but to relax in some matters in order to secure those of greater moment. However I will trouble you no further on this Subject as we can discuss it more fully and freely when we meet in October. I am truly sorry to hear Genl. Washington’s Forces were so few when you wrote last, and my anxiety is greatly increased by that circumstance, for the event of an Attack, which I fear from Mr. Maddison’s Account, would happen before the Arrival of your tardy Reapers, who will have made a glorious Harvest, if in order to Collect their grain into Barns, they shall have lost that and their Countrey. I wish with you all our Batallions to be there in such a case, but my concern is lest that their late call, should render their arrival too late to be of any Service, and bring on them Putrid fevers, much to be Apprehended from so long and Hot Marches in this sickly season. At the same time, I can’t agree with you we are free from the danger of their paying Us a Viset this fall with part of their Army. These things I presume influenced our Council to write against Our Regiments being Ordered, And not An Opinion that those Troops ought to remain idle here, or any disinclination to Assist the Common Cause. However they did not, and I am sure will not attempt to interfere with Orders for the March of them or any others you call for. I have not an Article of News, having no Intelligence from the Indians since the last papers. From what you write me, I hope the Ohio Indians will disappoint the Cherokees in their promised Aid. I hear the people in Augusta, Bott. [Bote-tourt] and Fincastle have avowed they will not now be restrained by Government (if it should so incline) from exterpating that tribe or driving them beyond the Missisippi. This is the last letter I shall address you, as I fear indeed you may be come away ere you get this. I wish you as pleasant a journey as the season will admit and hope you’l find Mrs. Jefferson recovered, as I had the pleasure of hearing in Goochland she was better. Farewell.
                    
                        Edmd. Ppendleton
                    
                    
                        I thank you for your Religious present.
                    
                